                                  2019
           1
                                goo,Mr          UNITED STATES DISTRICT COURT
                CLERK, U.S DIS^
          2               icfOF SSJ.A northern district of CALIFORNIA
               north district                                                                                         ^
          3                                             C¥ 19 80 199MISC
          4       IN THE MATTER OF                                       Case No. ;

          5       Lynne Yates-Carter, bar no. 073252                     ORDER TO SHOW CAUSE RE
                                                                         SUSPENSION FROM MEMBERSHIP
          6                                                              IN GOOD STANDING OF THE BAR
                                                                         OF THE COURT
          7

          8    TO: Lynne Yates-Carter, bar no. 073252

          9             The State Bar of California has notified the United States District Court for the Northern District of

          10   California that, effective June 27, 2019, you have become ineligible to practice law in the State of

          11   California following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may

     cd   12   render you ineligible for continued active membership in the bar of the Northern District of California.

          13        Effective the date of this order, your membership in the bar ofthis Court is suspended on an interim
6
   u
t! <4-(
          14    basis pursuant to Civil Local Rule 1 l-7(b)(l). On or before September 18,2019, you may file a response
w    o

          15   to this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
B w
   Q
001:      16    website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
"o 6
<D   (D
          17   suspended from membership without further notice.

          18        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
          19   to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

          20    Local Rule 11-7(b)(3). The Clerk shall close this file on or after September 18, 2019 absent further order of
          21    this Court.


          22            IT IS SO ORDERED.

          23    Dated: August 8, 2019

          24
                                                                     JAMES           ATO
          25                                                         United S        District Judge
          26

          27

          28
